         Case 1:19-cv-01488-MKV Document 40 Filed 12/04/20 Page 1 of 2
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 12/4/2020

 DAMOND BAILEY,

                            Plaintiff,

                          -against-
                                                                      1:19-cv-01488-MKV
 THE CITY OF NEW YORK, NEW YORK CITY
 POLICE DEPARTMENT, NEW YORK CITY POLICE                                    ORDER
 OFFICERS JOHN DOES NUMBERS 1-6, and NEW
 YORK CITY POLICE OFFICERS JANE DOES 1-6,
 individually and in their official capacities,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On August 21, 2020, the Court entered an Order granting counsel for Plaintiff’s Motion for

Leave To Withdraw as Counsel [ECF No. 36; see ECF Nos. 32–34]. In that Order, the Court

directed Plaintiff to “file a letter with the Court on or before September 16, 2020, explaining

whether Plaintiff has retained substitute counsel or whether Plaintiff will be proceeding pro se.”

That Order warned that “[f]ailure to comply with this order and the deadline stated herein may

result in sanctions, including the preclusion or dismissal of claims.” The Court mailed a copy

of that Order to Plaintiff at the address of record. A docket entry dated September 8, 2020, reflects

that that Order was returned to the Court for the following reason: “Return To Sender Insufficient

Address Unable To Forward.”

       On November 18, 2020, Defendants filed a letter requesting that the case be dismissed for

failure to prosecute [ECF No. 37]. On November 19, 2020, the Court entered an Order denying

that request without prejudice to filing and service (upon Plaintiff at the address of record) of

formal motion papers that comply with Local Rules 7.1 and 7.2 [ECF No. 38]. The Court mailed

a copy of that Order to Plaintiff at the address of record. A docket entry dated December 1, 2020,


                                                 1
            Case 1:19-cv-01488-MKV Document 40 Filed 12/04/20 Page 2 of 2




reflects that that Order was returned to the Court for the following reason: “Return To Sender

Insufficient Address Unable To Forward.”

        On December 4, 2020, Defendants filed a letter attached to which were several e-mails

from Tiasha Jenkins, who purports to be Plaintiff’s mother [ECF Nos. 39, 39-1]. Defendants

advised the Court that they have prepared and briefed a motion to dismiss for failure to prosecute

that complies with the relevant procedural rules. Defendants state that they intended to serve

Plaintiff with the motion on December 8, 2020, but given the e-mail correspondence from Ms.

Jenkins, who Defendants acknowledge is not a party to the action, Defendants requested guidance

from the Court as to whether to proceed with the filing and service of their motion.

        Accordingly, IT IS HEREBY ORDERED that Defendants shall file and serve their

anticipated motion to dismiss for failure to prosecute on or before December 8, 2020, as they had

intended.

        IT IS FURTHER ORDERED that on or before January 6, 2021, Plaintiff shall file (1) a

letter advising the Court whether he has retained substitute counsel or intends to proceed pro se;

and (2) any opposition to Defendants’ motion.

        PLAINTIFF’S FAILURE TO COMPLY WITH THIS ORDER AND THE

DEADLINE HEREIN MAY RESULT IN SANCTIONS, INCLUDING THE PRECLUSION

OR DISMISSAL OF CLAIMS.

        The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Plaintiff at the address of record.



SO ORDERED.
                                                     _________________________________
Date: December 4, 2020                               MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge

                                                2
